IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44317

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 331
                                                )
       Plaintiff-Respondent,                    )   Filed: January 25, 2017
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
JEFFREY CHARLES PIERCE,                         )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Melissa Moody, District Judge.

       Judgment of conviction and unified sentence of seven years, with a minimum period of
       confinement of three years, for possession of a controlled substance, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; MELANSON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Jeffrey Charles Pierce pleaded guilty to possession of a controlled substance, Idaho Code
§ 37-2732(c).    The district court imposed a unified seven-year sentence, with three years
determinate. Pierce appeals, contending that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing



                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007).
       The decision whether to retain jurisdiction is also a matter within the sound discretion of
the district court. State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-97 (Ct. App. 1990).
The primary purpose of a district court retaining jurisdiction is to enable the court to obtain
additional information regarding whether the defendant has sufficient rehabilitative potential and
is suitable for probation. State v. Jones, 141 Idaho 673, 677, 115 P.3d 764, 768 (Ct. App. 2005).
There can be no abuse of discretion if the district court has sufficient evidence before it to
conclude that the defendant is not a suitable candidate for probation. Id.
       Applying these standards, and having reviewed the record in this case, we cannot say that
the district court abused its discretion. Therefore, Pierce’s judgment of conviction and sentence
are affirmed.




                                                 2